DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections made in the previous Office Action mailed 5/13/2021 and not repeated below are hereby withdrawn due to Applicant's amendment filed on 8/13/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 25, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lindley (US 3,681,784) in view of Sorrels (US 2002/0134392).
Regarding claim 19, Lindley discloses a protective glove for a hand, comprising a first thermoplastic layer, in the shape of a hand, (Figs. 1-2, layer 14 or layer 12), and a second thermoplastic layer, in the shape of a hand, (Figs. 1-2, layer 14 or layer 12) welded to the first thermoplastic layer (col. 2, lines 56-68), wherein the second thermoplastic layer is composed of a polyethylene film (col. 2, lines 64-65), wherein the first thermoplastic layer is welded to the second thermoplastic layer to form a glove for a hand (Fig. 1), wherein an opening exists 
Lindley fails to specifically teach the second thermoplastic layer having a thickness between about 0.1 mm and about 1.0 mm, and the second thermoplastic layer having a durometer greater than the durometer of the first thermoplastic layer.
Sorrels teaches a protective guard for fingers and thumbs wherein the protective portion (Figs. 3-4, top portion 46) has a greater durometer than the durometer of the less protective portion (Figs. 3-4, bottom portion 48) and the thickness of the top portion and bottom portion is between 0.2 and 0.8 mm (Table 1; paragraphs [0058-0060]) for the purpose of providing penetration and puncture resistance as well as flexibility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second thermoplastic layers in Lindley to have the second thermoplastic layer having a durometer greater than the durometer of the first thermoplastic layer, and to have the thickness of each layer between 0.2 mm and 0.8 mm as suggested by Sorrels in order to provide a glove having penetration and puncture resistance as well as flexibility.
Regarding claims 20 and 21, claims 20 and 21 recite recitations of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
Regarding claim 22, Sorrels discloses the first thermoplastic layer having a durometer of about 20A to about 100A, and the second thermoplastic layer has a durometer of about 70A to about 100A (paragraphs [0058-0060]).
Regarding claim 25, Lindley teaches the first thermoplastic layer being composed of a polyethylene film (col. 2, lines 65-66).
Regarding claim 28, Lindley discloses the first thermoplastic and the second thermoplastic being resistant to bodily fluids, since they both comprise polyethylene (col. 2, lines 65-66).
Regarding claim 35, Lindley fails to teach the second thermoplastic layer being a different color than the first thermoplastic layer. 
Sorrels teaches a protective guard for fingers and thumbs wherein the second thermoplastic layer is a different color than the first thermoplastic layer for the purpose of providing a conscious reminder to a user of the protective portion of the guard (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second thermoplastic layers in . 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley in view of Sorrels as applied to claim 19 above, and further in view of Patel et al. (US 2003/0150041) [hereinafter Patel].
Lindley fails to teach the second thermoplastic layer being composed of two or more films heat welded together.
Patel teaches that it is well known in the glove art to have a glove including two or more films heat welded together (Figs. 1-2) for the purpose of providing a protective glove that is chemical-resistant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second thermoplastic layer of the glove in Lindley to be composed of two or more films heat welded together as suggested by Patel in order to provide a protective, chemical-resistant glove.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley in view of Sorrels as applied to claim 19 above, and further in view of Anstey (US 2013/0291282).
Sorrels fails to teach the first thermoplastic material and/or the second thermoplastic material comprising one or more folds which allow the first thermoplastic material and/or the second thermoplastic material to be bent without deformation of the first thermoplastic material and/or the second thermoplastic material. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first thermoplastic layer and/or the second thermoplastic layer of the glove in Lindley to include one or more folds as suggested by Anstey in order to provide lower resistance to flexing and anti-fatigue enhancements.


Response to Arguments
Applicant’s arguments with respect to claims 19-22, 24, 25, 27, 28 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781